Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filing of 3-9-2022. Claims 1-20 are pending and have been considered below:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
question decomposition engine 
question similarity generator 
answer tuning engine 
answer extraction and ranking engine
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure appears to be a system with a processor and memory coupled to the engines as disclosed in Figure 10, Paragraphs 59 and 83. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 3, 5, 7, 8, 12, 13-14, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (20080294637 A1) in view of Corey at al. (“Corey” 5703655), Bhatia et al. (“Bhatia” 20170192976 A1), Trischler et al. (“Trischler” 20170337479 A1) and Lin et al. (“Lin” 20160335693 A1).
Claim 1: Liu discloses a system for automated question answering, the system comprising: 
a semantic space generated from a corpus of questions and answers (Paragraphs 7, 17 and 292; pattern database with semantic labels); 
a user interface configured to receive a question from a user; and a processor comprising (Paragraphs 145, 216-218, 310 and 318; use enters question into a textbox): 
a question decomposition engine configured to decompose the received question into at least one domain, one keyword, and one focus word (Paragraphs 21, 216-221; keyword); 
a question similarity generator configured to identify one or more questions in the semantic space using the decomposed question, wherein the identified one or more questions are determined to be similar to the received question (Paragraphs 19, 22, 57 and 62; question/answer pattern also finds similar questions); 
(i) extract, from the semantic space, answers associated with the one or more identified questions (Paragraph 139; associate answer pattern with question pattern); 
Liu discloses a quality tracker (Paragraph 139; answer quality tracker provides equivalent of ranking) but may not explicitly disclose an answer extraction and ranking engine: 
Corey is provided because it more explicitly discloses a functionality where a semantic space is utilized along with query decomposition (Column 8, Lines 18-40). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide decomposition for semantic spaces with evaluation capabilities of Liu. One would have been motivated to provide the functionality as an enhancement of the systems’ analysis mechanisms ensuring improved evaluation. 
Bhatia is disclosed to provide a question/answer system that further extracts and ranks answers (Paragraph 25).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide a rank capability to accompany the quality tracker capabilities of Liu. One would have been motivated to provide the rank functionality as an enhancement of the systems feedback mechanisms. 
Additionally Liu may not explicitly disclose (ii) identify a plurality of the extracted answers as potential best answers; 
and an answer tuning engine configured to fine-tune the potential best answers using one or more of the at least one domain, one keyword, and one focus word and produce a fine tuned answer after re-ranking the potential best answers wherein the fine-tuned answer is provided to the user via the user interface.
Trischler is disclosed to provide a question/answer system that further provides a plurality of answers that are re-ranked and presented to the user (abstract and Paragraphs 44-45).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide a rank/re-rank capability to accompany the quality tracker capabilities of Liu. One would have been motivated to provide the rank functionality as an enhancement of the systems feedback mechanisms. 
Last, Liu may not explicitly disclose re-ranking the potential best answer based upon a weighted keyword overlap
Lin is disclosed because it provides a query and results capability, further the system provides results that are refined in order to present better answers/results based on weighted keyword frequency (overlap) (Figure 12, abstract and Paragraphs 115-119 and 157-158).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide a refinement using keywords in Liu. One would have been motivated to provide the functionality as an enhancement to analysis performed and expansion of the feedback mechanisms. 
Claim 2: Liu, Corey, Bhatia, Trischler and Lin disclose a system of claim 1, wherein at least some of the questions are associated with a respective answer (Liu: Paragraphs 9, 139 and 303; question/answer pairs allow for automatic answer). 
Claim 3: Liu, Corey, Bhatia, Trischler and Lin disclose a system of claim 1, further comprising a pre-processing engine configured to preprocess the received question, comprising one or more of extracting text from the received question, segmenting a sentence of the received question, and correcting a spelling of the received question (Liu: 216-221; keyword extracted). 
Claim 5: Liu, Corey, Bhatia, Trischler and Lin disclose a system of claim 1, further comprising a syntactic and semantic relatedness engine configured to rank the one or more identified questions based on similarity to the received question (Liu: Paragraphs 176 and 188). 
Claims 7 and 16 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claims 8 and 17 are similar in scope to claim 2 and therefore rejected under the same rationale. 
Claims 12 and 19 are similar in scope to claim 3 and therefore rejected under the same rationale. 
Claim 13 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 14: Liu, Corey, Bhatia, Trischler and Lin disclose a method of claim 7, but may not explicitly disclose wherein the identifying of one or more of the extracted answers as the potential best answers comprises a ranking of the extracted answers (Trischler: Paragraphs 44-45).  
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (20080294637 A1), Corey at al. (“Corey” 5703655), Bhatia et al. (“Bhatia” 20170192976 A1), Trischler et al. (“Trischler” 20170337479 A1) and Lin et al. (“Lin” 20160335693 A1) in further view of Thomas (20150254997 A1)
Claim 4: Liu, Corey, Bhatia, Trischler and Lin disclose a system of claim 1, but do not explicitly disclose further comprising a semantic space database configured to store the semantic space. Thomas is disclosed to provide a system which provides feedback to a user and utilizes a semantic space database to store relationships (Paragraph 22).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide a semantic database with the semantic capabilities of Liu. One would have been motivated to provide the database as an enhancement of the processing system allowing more focused analysis of the semantic relationships. 
Claim 9 is similar in scope to claim 4 and therefore rejected under the same rationale. 

Claims 6, 10-11, 15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (20080294637 A1), Corey at al. (“Corey” 5703655), Bhatia et al. (“Bhatia” 20170192976 A1),  Trischler et al. (“Trischler” 20170337479 A1) and Lin et al. (“Lin” 20160335693 A1) in further view of Chaubal et al. (“Chaubal” 20170351677 A1). 
Claim 6: Liu, Corey, Bhatia, Trischler and Lin disclose a system of claim 1, but may not explicitly disclose wherein the questions in the semantic space comprise a vector, and wherein the decomposed question comprises a vector, and further wherein the vectors of the questions in the semantic space are compared to the vector of the decomposed question, and wherein a question in the semantic space is identified as being similar if the vector comparison is above a predetermined threshold. 
Chaubal is disclosed to provide a system which generates answers from input questions, the system utilizes a vector representation for answer and question used as part of a cosine similarity value which is compared against a threshold (Paragraphs 10 and 127).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide the vector functionality for similarity comparisons in the modified Liu. One would have been motivated to provide vector and similarity comparison as an enhanced method of analysis for improved confidence in results.
Claims 10 and 18 are similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 11: Liu, Corey, Bhatia, Trischler, Lin and Chaubal disclose a method of claim 10, wherein the predetermined threshold comprises a cosine value (Chaubal: Paragraphs 10 and 127). 
Claim 15: Liu, Corey, Bhatia, Trischler and Lin disclose a method of claim 7, but may not explicitly disclose wherein the automated question answering system further includes a pre-trained question domain classifier, and further comprising decomposing the received question based at least in part by the pre-trained question domain classifier. 
Chaubal is disclosed to provide a system which generates answers from input questions, the system utilizes an algorithm and model (pre-trained)(Paragraph 66) to classify a domain of a question provided (Paragraphs 44, 63 and 104-105).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide the trained classifier in the modified Liu. One would have been motivated to provide the functionality to ensure improved confidence in results based on 
the developed training.
Claim 20 is similar in scope to claim 15 and therefore rejected under the same rationale. 



Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Further regarding the semantic space and decomposition, applicant has argued functionality that is not explicitly claimed. In example the semantic space involving a mathematical representation of the meaning, this is not seen as an explicit definition of the term and therefore the specification is not read into the claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Oh et al. 20150026106 A1 NON-FACTOID QUESTION-ANSWERING SYSTEM AND COMPUTER PROGRAM; abstract

Agichtein et al. 20070094285 A1 Question answering over structured content on the web; [0079]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHERROD L KEATON/Primary Examiner, Art Unit 2179                                                                                                                                                                                                        5-17-2022